Citation Nr: 0920878	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-21 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include  posttraumatic stress disorder (PTSD) 
and/or depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2005, a 
statement of the case was issued in May 2006, and a 
substantive appeal was received in June 2006.  

The Board notes that an October 1944 rating decision 
addressed a claim of service connection for constitutional 
psychopathic state, emotional instability and immaturity.  
That claim was denied on the basis that the disorder was a 
personality disorder which is not a disability for VA 
compensation purposes.  38 C.F.R. § 3.303(c) (2008).  
Although the current claim also addresses a psychiatric 
disorder, it involves a claim for an acquired psychiatric 
disability, not a personality disorder).  As such the Board 
view the current claim to be a new and separate issue than 
the one adjudicated in 1944.  Consideration under a new and 
material evidence analysis is therefore unnecessary.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During service, the Veteran was diagnosed originally with war 
neurosis; however upon further examination, that diagnosis 
was changed to constitutional psychopathic state - inadequate 
personality.  As noted in the introduction, service 
connection was denied for personality disorder in 1944.  

With regard to the current claim for an acquired psychiatric 
disability, it appears that there may not be a current 
diagnosis of PTSD.  The Board notes, however, that the claims 
file does include printouts of the history of the USS Fuller 
(which the Veteran served on) which appear to show combat 
participation.  

An August 2006 VA examination resulted in a diagnosis of 
depression.  At the examination, the Veteran reported combat 
related stressors, and the examiner specifically stated that 
the Veteran's stressors are potentially causative of PTSD and 
that the Veteran has been affected by some symptoms of PTSD 
over the past few years.  

Under the particular circumstances of this case, the Board 
believes that additional development of the medical evidence 
is necessary to allow for informed appellate review.  
Clarification is appropriate to ascertain whether the 
inservice psychiatric symptomatology may have been 
manifestations of any current acquired psychiatric disorder.  
The question of a possible etiological relationship between 
depression and service should also be addressed, and in light 
of the need to return the case for such opinions, it is 
appropriate to also include a direction to ascertain whether 
the criteria for a diagnosis of PTSD may currently be met 
(although not apparently met at the time of the August 2006 
examination). 

The Board recognizes that the case has been advanced on the 
Board's docket, but this additional action is necessary to 
fully assist the Veteran with his claim. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
examination by a psychiatrist to ascertain 
the nature and etiology of any current 
psychiatric disability.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  Any 
medically indicated special tests, 
including PTSD psychological testing, 
should be accomplished.  The examiner 
should clearly report all psychiatric 
disorders found to be present, both 
personality disorders and acquired 
psychiatric disorders.  The examiner 
should also clearly indicate whether the 
criteria for a diagnosis of PTSD have now 
been met.  

     As to any acquired psychiatric 
disorder other than PTSD (such as 
depression) found to be present, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such disorder was manifested during the 
Veteran's World War II service or is 
otherwise causally related to such 
service.  The examiner should specifically 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any 
psychiatric symptoms documented in the 
service treatment records were early 
manifestations of any current acquired 
psychiatric disability. 

2.  The RO should then review the expanded 
record and determine if service connection 
is warranted for an acquired psychiatric 
disability, to include PTSD and 
depression.  If the appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



